



COURT OF APPEAL FOR BRITISH
COLUMBIA




Citation:



Brule v. Rutledge,









2015 BCCA 25




Date: 20150122

Docket: CA041660

Between:

Christian Brule

Appellant

(Plaintiff)

And

Donald G.
Rutledge, Leslie Rutledge, Robert C. Gardner,
Golden Ram Mining, Inc., Brian K. Briggs, and
Highcroft Investments, LLC

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Frankel

The Honourable Madam Justice Garson

The Honourable Mr. Justice Willcock




On appeal from:  An
order of the Supreme Court of British Columbia, dated
February 18, 2014 (
Brule v. Rutledge
, Vancouver Docket S117407).




Counsel for the Appellant:



D.J. Barker





Counsel for the Respondent Robert Gardner:



J.D. Shields





Counsel for the Respondents Donald
and Leslie Rutledge:



S.H. Ashcroft





Counsel for the Respondent Brian Briggs:



G.P. Holeksa





Place and Date of Hearing:



Vancouver, British
  Columbia

November 5, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 22, 2015









Written Reasons by:





The Honourable Mr. Justice Willcock





Concurred in by:





The Honourable Mr. Justice Frankel

The Honourable Madam Justice Garson








Table of Contents

Background
.
3

Facts
.
4

Analysis
.
10

The Nature of the Motion
.
10

The Uncertainty in the Finders Fee
Agreement

12

Definition of Property
.
13

Determination of Fee
.
14

The Case for Breach of the Finders
Fee Agreement

19

The Case for Breach of the
Confidentiality Agreement

20

The Non-Contractual Claims
.
25

Disposition
.
26



Summary:

Appeal from a dismissal of
the plaintiffs case on a no evidence motion under Rule 12-5(4) of the Supreme
Court Civil Rules. The plaintiff brought an action against multiple defendants
alleging various claims (breach of contract, inducement of breach of contract,
unjust enrichment, breach of a duty of trust, and fraudulent representation)
arising out of the prospective purchase of a mining property. The trial judge
held that there was no evidence in support of any of the causes of action upon
which a properly instructed jury would make the requisite findings.

Held: Appeal allowed. The
trial judge erred in finding the contract between the principal parties to be
void for uncertainty on the no evidence motion and in weighing the evidence in
support of the balance of the claims advanced. There was some evidence upon
which a jury could conclude in the plaintiffs favour in relation to at least
one claim advanced against each of the defendants. The order of the trial judge
is set aside and the matter is remitted for a new trial.

Reasons
for Judgment of the Honourable Mr. Justice Willcock:

[1]

At the conclusion of the plaintiffs case, following nine days of trial,
the judge dismissed the action on a no evidence motion brought by all defendants
(unreported oral reasons, Vancouver Registry No. S117407, February 18,
2014). The appellant seeks to set aside that order and seeks a new trial.

Background

[2]

In August 2010, the plaintiff, Christian Brule (Brule) entered into a
contract with the defendant, Brian Briggs (Briggs). Briggs was familiar with
mining properties in Montana. Brule sought to interest investors in the
development of the properties, in exchange for which he hoped to earn a
finders fee. The contract provided that Briggs and Brule would share any
finders fees that they might earn as a result of introduction of investors to
the owners of the property by Brule. The properties referred to in the contract
included a gold mine, (the Alder Gulch Mine) in the greater Virginia City,
Montana Mining District owned by the Moen family or companies controlled by the
family (the Moen Group). Brule alleges it was an implied term of the contract
that Briggs would seek a finders fee from potential purchasers and include Brule
in any agreements negotiated by Briggs relating to the mining properties.

[3]

Brule then entered into a contract with the defendant Donald Rutledge (Rutledge),
a potential investor, on August 26, 2010, pursuant to which he provided
Rutledge information with respect to the Alder Gulch Mine on terms that
precluded Rutledge from disclosing that information to others without his prior
written consent.

[4]

Brule alleges that on May 18, 2012, acting on information provided
to them by Rutledge, the defendants, Golden Ram Mining Inc. (Golden Ram) and
Highcroft Investments LLC (Highcroft), agreed to acquire the Alder Gulch Mine.
Brule says Briggs, Rutledge, Highcroft and Golden Ram arranged their affairs so
as to acquire the Alder Gulch Mine without paying Brule a finders fee. Briggs
and Rutledge are alleged to have breached their contracts with Brule. The other
defendants are alleged to have been the agents or undisclosed principals of
Rutledge. Rutledge is said to have contracted on their behalf and bound them to
the terms of the contract between Brule and Rutledge. They are alleged to have
breached that contract and to have wrongfully induced Briggs to breach his
contract with Brule.

Facts

[5]

The following summary of the evidence is drawn from the trial judges reasons
for judgment.

[6]

Brule first came into contact with Briggs in May 2010 when he was
looking for someone familiar with available resource properties in the United
States. He hoped to earn a finders fee by locating a mining property that he
might assist a public company in purchasing. He contacted Briggs, a mining
engineer, and obtained information from him, including a PowerPoint
presentation describing the development potential of the Alder Gulch Mine. He
discussed the cost of acquiring the property, development costs, potential
production values and the feasibility of development with Briggs. He understood
the Alder Gulch Mine to be one of a number of claims in the Virginia City
Mining District owned by the Moen Group.

[7]

Brule and Briggs agreed to work together. Briggs role was to identify
potential mining properties and Brules role was to find financing for
development or purchasers for the properties. Any fees generated as a result of
their success in putting deals together would be shared. This agreement was said
by the plaintiff to be embodied in the August 25, 2010 agreement (the Finders
Fee Agreement), marked as an exhibit in the plaintiffs case. That agreement
provides:

Finders Fee Agreement

August 25, 2010

This agreement is between Christian Brule and Brian K Briggs
regarding certain mining properties covering the greater Virginia City Mining
District in Montana, USA, the Brooklyn Mine and other associated properties in
the San Juan mountains of Colorado, USA including the Howardsville mill and
contingent properties, the Kings Canyon Project located in Utah as well as
other mining properties in West Africa.

Christian Brule and Brian K Briggs agree to share any
finders fees associated with any of the properties generally described above.
The finders fees are assumed to be 10% of any type of financial transaction
that occurs with regard to the above properties and will be paid in a mutually
acceptable form of a combination of either equity or cash from the project
financed.

This agreement includes but is not limited to any type of
financing where funds are provided such as equity, debt, share transactions and
deposits made for any type of agreement including MOUs, Letters of Intent,
Agreements, Trust Deposits, deposits, option agreements of any kind, that occur
as a result of introductions made by Christian Brule.

Brian Briggs will submit finders
fee agreements to the various ownership groups to include Christian Brule in
these agreements with regards the various properties and ownership groups
associated with the properties mentioned above.

[8]

It was Brules evidence that when the Finders Fee Agreement was signed,
he understood fees would have to be negotiated with potential purchasers of the
property and Briggs would want to be employed as a mining engineer by any
potential developer, in addition to obtaining a finders fee.

[9]

It was Brules evidence that he first met with Rutledge to discuss gold mine
properties in the summer of 2010, probably in late June. At the first meeting there
was no discussion of the Alder Gulch Mine. He again met with Rutledge on August 26,
2010 to introduce the Alder Gulch Mine opportunity to him. Before providing any
information to Rutledge, Brule produced to him and had him sign an agreement (the
Confidentiality Agreement). The trial judge noted the plaintiff testified
that Rutledge read, understood and signed the Confidentiality Agreement, also
marked as an exhibit in the Plaintiffs case. It provided:

Confidentiality Agreement
Regarding Equity Investment in Mining Venture(s)

THIS CONFIDENTIALITY AGREEMENT is entered into this 26 August
2010 between Christian Brule of North Vancouver, British Columbia, Canada and
Donald G. Rutledge (RECIPIENT). WHEREAS, Christian Brule is in possession of
information which it considers valuable, confidential proprietary information
(Information) and
WHEREAS, RECIPIENT wishes to examine, review and use
Information for the sole purpose of evaluating a possible transaction or
agreement with Christian Brule
; THE PARTIES AGREE:

1.         All Information disclosed by Christian Brule to
RECIPIENT shall be governed by this agreement.

2.         The term Information collectively means all
factual and interpretive information in the possession of Christian Brule
relating to geological and/or real property evaluation of the Properties and/or
business entities, including without limitation all exploration, drilling,
survey and assay results and all leases, conveyances, locations and all other
business contacts and matters affecting Christian Brule rights granted therein.

3.         Unless excepted by the provisions in Section 6,
all Information disclosed by Christian Brule shall be considered proprietary,
highly confidential, and shall constitute trade secrets of Christian Brule

4.         RECIPIENT shall keep all information confidential
for a period of two (2) years from the Effective Date of this Agreement, during
which period Information shall not be disclosed to any third party without
prior, written consent of Christian Brule.

5.         Dissemination of Information by RECIPIENT shall be
limited to its employees, consultants or agents, whose duties require them to
know Information on the basis of a clear understanding by such employees,
consultants or agents of their obligation to maintain confidentiality of Information,
and to restrict its use.

6.         RECIPIENT shall be under no obligation with
respect to any information which:

a          it can demonstrate was
in its possession prior to the time that it was disclosed to it by Christian
Brule,

b           becomes available to
the general public through no fault of RECIPIENT,

c          is disclosed to RECIPIENT
without any restriction on disclosure by a third party who has a lawful right
to make such disclosure,

d          RECIPIENT can
demonstrate was developed by RECIPIENT without benefit or use of any Information.

7.         Nothing contained in this Agreement or any
disclosure hereunder shall be construed to grant RECIPIENT any license or any
other right in or to any Information

8.         RECIPIENT shall promptly return Christian Brule, all
drawings specifications, data or other materials related to Information
furnished hereunder

9.         In consideration of Christian Brule disclosure of
Information RECIPIENT agrees that if it hereafter acquires, within two (2) year
confidentiality period, any interest, real property or mineral rights, whether
purchase, lease, option, or otherwise deemed as the Area of interest, it shall
transfer such interest to Christian Brule upon request.

10.       Project description:
This agreement covers the greater Virginia City Mining District in Montana USA,
the Brooklyn Mine and other associated properties in the San Juan Mountains of
Colorado, USA including the Howardsville mill and contingent properties, the
Kings Canyon Project located in Utah as well as other specific mining
properties located in West Africa and presented by Christian Brule to RECIPIENT.

[Emphasis
added.]

[10]

Brule testified that Rutledge expressed interest in the Alder Gulch Mine
property and arranged, with Brules assistance, to meet Briggs to obtain
further information.

[11]

Brule acknowledged he did not advise Rutledge that he had entered into a
finders fee agreement with Briggs.

[12]

Negotiations ensued between Rutledge and Briggs and eventually the Moen Group.
These negotiations eventually included the defendant, Robert Gardner, and a
geologist with whom Rutledge worked, Stewart Jackson. The trial judge described
evidence that at an April 16, 2011 meeting that was a part of those
negotiations, Briggs and Jackson discussed technical issues and Gardner
inquired into the accuracy of information contained in the PowerPoint
presentation disclosed to Brule by Briggs.

[13]

In May and June 2011, Briggs and Rutledge circulated draft agreements
regarding the acquisition of the Alder Gulch Mine and discussed the payment of
a finders fee to Brule but did not include him in their communications, of
which Brule was unaware. On June 28 and 29, 2011, Briggs, Rutledge
and Jackson met with representatives of the Moen Group in Montana. On July 4,
2011 Briggs provided Brule with an update of that meeting. He disclosed that
Briggs might receive a finders fee directly from the Moen Group and might
become employed by the purchaser of the Alder Gulch Mine as part of the
transaction they were negotiating. He confirmed Rutledge had prepared a draft
finders fee agreement for Brule to consider but that Brule would have to
negotiate his own finders fee with Rutledge.

[14]

According to the trial judge, the evidence was that Brule did not object
to the prospect of Briggs receiving a finders fee from the Moen Group or to Briggs
becoming employed by the purchaser. Brule did not suggest Briggs was required
to share either form of compensation with him. The trial judge found that by no
later than July 4, 2011, Brule understood he would be responsible for
negotiating his own finders fee directly with Rutledge.

[15]

The evidence disclosed that on October 13, 2011, a formal term sheet
was executed by the Moen Group and Highcroft, a company owned and controlled by
the defendant Leslie Rutledge, Rutledges wife. On October 14, 2011, a
document entitled Independent Contractor Agreement was executed by Briggs,
Highcroft and European Gold Reserve LLC (European Gold), a company Rutledge
claimed to be working with when he first met Brule to discuss the Alder Gulch Mine.
Pursuant to the Independent Contractor Agreement, Briggs was to receive
substantial annual and monthly payments and a $500,000 signing bonus.

[16]

There was evidence that on October 26, 2011, Rutledge met with Brule
and advised him a term sheet for the purchase of the Alder Gulch Mine had been
executed and a deposit paid on the purchase price. Rutledge offered to pay Brule
a finders fee of $50,000. That was rejected. Brule did not consult with Briggs
before rejecting that offer.

[17]

The trial judge noted that when Rutledge learned that Brule had a finders
fee agreement with Briggs he considered that he and the Rutledge Group were no
longer bound by the Confidentiality Agreement. Rutledge was comfortable that
Briggs would take care of the finders fee to which Brule was entitled.

[18]

The plaintiff led evidence that the financing to be provided by European
Gold for the purchase of the Alder Gulch Mine collapsed and Briggs received no
payments under the Independent Contractor Agreement.

[19]

The evidence was that the Rutledge Group was able to salvage a transaction
with the Moen Group by raising financing through the sale of units in
Highcroft. On May 1, 2012, the assets of the Alder Gulch Mine were
purchased from the Moen Group by Golden Ram (a Montana company of which Briggs
and Jackson were the vice president and secretary respectively, incorporated by
some of the defendants to hold the mines assets and develop the mine) and
Highcroft, pursuant to an Asset Purchase Agreement.

[20]

The Asset Purchase Agreement was the culmination of many months of
negotiations among the various defendants, none of which involved Brule.
Rutledge provided advice and information to Highcroft, including the
information referred to in the Confidentiality Agreement, and he participated
in the discussions that led to the Asset Purchase Agreement.

[21]

The Asset Purchase Agreement provided that title to the assets was to be
held in escrow until the full payment of the $25 million purchase price
and the investment of $20.5 million in mine development. A new agreement
between Golden Ram and Briggs was executed, pursuant to which Briggs received
US $20,000 per month.

[22]

The evidence was that the Asset Purchase Agreement collapsed after
completion had been extended by a number of amendments. During its currency,
$4.9 million was paid by Highcroft, using funds raised from investors for
the purchase or development of the mine.

[23]

The record established that by letter dated May 17, 2013, the Moen
Group terminated the Asset Purchase Agreement. The interests of Golden Ram and
Highcroft in the mine were transferred back to the Moen Group and all the money
invested by unit holders in Highcroft was lost.

Analysis

The Nature of the Motion

[24]

The defendants application resulting in the order from which this
appeal is brought was made pursuant to Rule 12-5(4) of the
Supreme
Court Civil Rules,
B.C. Reg. 168/2009, the most recent iteration of
the former Rule 40(8) under the repealed
Supreme Court Rules
, B.C.
Reg. 221/90. It provides that
at the close of
the plaintiffs case, the defendant may apply to have the action dismissed on
the ground that there is no evidence to support the plaintiffs case.

[25]

The application of Rule 40(8) was discussed by this Court in
Roberge
v. Huberman
,

1999 BCCA 196. In that case, Huddart J.A. wrote:

[31]      J. Sopinka and S.N. Lederman articulated the
function of a judge on a motion for non-suit when sitting with a jury in
The
Law of Evidence in Civil Cases
(Toronto: Butterworths, 1974) at 521.

If a plaintiff fails to lead
sufficient material evidence, he may be faced at the close of his case by a
motion for a non-suit by the defendant. If such a motion is launched, it is the
judges function to determine whether any facts have been established by the
plaintiff from which liability, if it is in issue,
may
be inferred. It
is the jurys duty to say whether, from those facts when submitted to it,
liability ought to be inferred.

...

The judge does not decide whether
the jury will accept the evidence, but whether the inference that the plaintiff
seeks in his favour could be drawn from the evidence adduced, if the jury chose
to accept it.

[32]      In
317159 B.C. Ltd. v. C.A. Boom Engineering
(1985) Ltd. (5 December 1990), [1990] B.C.J. No. 2699, this court adopted
that description of the judges role on a no evidence motion in a trial by judge
alone.

[33]      On this formulation of the test for a no evidence
motion, it might be argued the determination as to whether there is any
evidence to support a claim is to be equated with an assessment of the quality
of the plaintiffs case to determine whether she has made out a
prima facie
case on the law.

[34]      However, I think that
would be to misinterpret this courts understanding of the meaning of the
quoted passage. In
Boom Engineering
, the court found the trial judge had
overlooked the distinction between considering whether there was no evidence
and assessing whether there was sufficient evidence to justify a finding of a
duty to inspect the roof of a building the plaintiff was proposing to purchase.
Legg J.A., speaking for the court, was clear that a trial judge may not
evaluate the quality of the evidence on a no evidence motion. He may determine
only whether there was any evidence capable of supporting the plaintiffs
claim.

[26]

In
Maughan v. University of British Columbia
, 2009 BCCA 447, this
Court held
:

[59]      The trial judge carefully reviewed the law with
respect to the test to be applied on a no evidence motion under Rule 40(8)
of the
Rules of Court
at paras. 6-21 of his reasons for judgment.
Apart from his reference to
Bingo City Games Inc. v. British Columbia
Lottery Corporation
,
2004 BCSC
1496
, suggesting that there is an air of reality aspect to the
test to be applied under Rule 40(8) (a suggestion which we do not find helpful),
we adopt the trial judges analysis on this point. In the result, after
reviewing several authorities in both the civil and criminal context, the trial
judge stated his conclusion on the test to be applied at para. 21 of his
reasons for judgment:

I conclude
therefore that in considering the no evidence motion in this case, I am obliged
in the case of elements of the torts being advanced which are supported by
direct evidence, not to weigh the evidence, but only to consider whether it
meets a threshold of reasonableness such that a properly instructed jury
could
make the requisite finding. In the case of elements supported solely by
circumstantial evidence, on the other hand, I am obliged to engage in a limited
weighing of the evidence to ensure that it is
reasonably capable
of
bridging the inferential gap between the evidence proffered and the element to
be proved.

[Emphasis in original.]

[27]

In
Tran v. Kim Le Holdings Ltd.
, 2010 BCCA 156, this Court again
described the test to be applied on a no evidence motion, at para. 2:

... The test to be applied when a no evidence motion is
brought has been described in Sopinka, Lederman & Bryant,
The Law of
Evidence in Canada
, 2d. ed. (Toronto: Butterworths, 1999) at p. 139:

The trial
judge, in performing this function, does not decide whether he or she believes
the evidence. Rather the judge decides whether there is any evidence, if left
uncontradicted, to satisfy a reasonable person. The judge must conclude whether
a reasonable trier of fact
could
find in the plaintiffs favour if it believed
the evidence given in the trial up to that point. The judge does not decide
whether the trier of fact should accept the evidence, but whether the inference
that the plaintiff seeks in his or her favour
could
be drawn from the
evidence adduced, if the trier of fact chose to accept it.

[Emphasis added.]

[28]

There is no doubt the trial judge was aware of this jurisprudence; at
para. 80 of the reasons for judgment, he refers to portions of the
judgment in
Huberman
. The appellant says, however, the test described in
the jurisprudence was not applied. In part, the appellant founds the appeal upon
the trial judges repeated consideration of whether there is evidence upon
which a properly instructed jury
would
make the requisite finding,
rather than whether there is evidence upon which a properly instructed jury
could
do so. In fact, that is the only test referred to by the trial judge and it
appears at paras. 80 (describing the test generally); 98 (in relation to
the alleged breach of the Finders Fee Agreement); 105 (in relation to the
allegation of a partnership agreement); 108 and 128 (in relation to the unjust
enrichment claim); 119 (in relation to the allegation of a breach of
confidence); 122 (in relation to the claim of a breach of a duty of trust); 146
(in relation to breach of the Confidentiality Agreement); 151 (in relation to
the contractual claim against defendants other than Briggs); 159 (in relation
to the fraudulent misrepresentation claim); and 161 as the basis for dismissal
of the claim.

[29]

The respondent says these passages, read in context, do not undermine
the judgment which elsewhere evidences an appropriate analysis, because the
judge found
no evidence
in support of the claims advanced.

[30]

While the test was not properly described, and ought to have been, in my
opinion we should not parse the words of the judgment but, rather look to the
trial judges analysis of the substance of Brules case in order to determine
whether it ought to have been dismissed pursuant to Rule 12-5(4). For the
reasons that follow, it is my view the judge did weigh the evidence and
concluded on that impermissible basis that the defendants non-suit motion
ought to succeed.

The Uncertainty in the Finders Fee Agreement


[31]

On the no evidence motion, the trial judge found the plaintiff had not
established Briggs was bound by an enforceable Finders Fee Agreement. He held,
at para. 98:

I find that there is no evidence
upon which a reasonable trier of fact, properly instructed, would find for the
plaintiff in respect of his claim for either the enforceability or breach of
the Finders Fee Agreement.

[32]

Whether a contract contains sufficient precision to permit its
enforcement is a question of interpretation and thus a question of mixed fact
and law. As the Supreme Court of Canada held in
Sattva Capital Corp. v.
Creston Moly Corp.
, 2014 SCC 53:

[48]

The meaning of words is often derived from a number of contextual
factors, including the purpose of the agreement and the nature of the
relationship created by the agreement (see
Moore Realty Inc. v. Manitoba
Motor League
, 2003 MBCA 71, 173 Man. R. (2d) 300, at para. 15,
per
Hamilton J.A.; see also Hall, at p. 22; and McCamus, at pp. 749-50).



[50]

Contractual
interpretation involves issues of mixed fact and law as it is an exercise in
which the principles of contractual interpretation are applied to the words of
the written contract, considered in light of the factual matrix.

[33]

The trial judge must have concluded that whatever factual matrix might
have been said to emerge from the evidence adduced by the plaintiff, the Finders
Fee Agreement was insufficiently certain to be enforceable at law. The uncertainty
was described as follows:

a)

It does not set out the mining properties it purports to cover with any
specificity (at para. 88); and it

b)

Does not set
out the basis upon which any finders fee would be shared (at para. 89).

[34]

In my view, it was an error to dismiss the action on a no evidence
motion on the footing that the Finders Fee agreement was void for uncertainty.

Definition of
Property

[35]

On the plaintiffs evidence there was an arguable case the properties
were adequately identified in the contract. The properties were generally, and
perhaps sufficiently, described as mining properties in the greater Virginia
City Mining District in Montana, USA, the Brooklyn mine and other associated
properties in the San Juan Mountains of Colorado, USA, including the
Howardsville mill and contingent properties, the Kings Canyon project located
in Utah and other mining properties in West Africa. On its face, the contract
called for the parties to share finders fees earned on the sale or development
of any mining property, even later-identified properties, within the described
regions. When the no evidence motion was spoken to, there did not appear to be
any uncertainty with respect to the territories described. The Alder Gulch Mine
was clearly included.

[36]

There was at that point, an arguable case, in the words of Jenkins L.J.,
in
Midgley Estates Ltd. v. Hand
, [1952] 2 Q.B. 432 (C.A.) at p. 435,
cited by this Court in
W. E. Sherlock Co. Ltd. v. King
(1956),
3 D.L.R. (2d) 413 at p. 420, 18 W.W.R. 548, and
Block Bros. Realty Ltd.
v. Occidental Hotel Ltd.
(1971), 19 D.L.R. (3d) 194, [1971] 3 W.W.R. 51
(B.C.C.A.), that ordinary rules of construction would permit the court to ascertain
if an event has happened on the occurrence of which the commission [or, in
this case, the finders fee] is expressed to be payable.

Determination of Fee

[37]

The trial judge found uncertainty in the fact the fee is assumed to be
10% of any type of transaction and will be paid in a mutually acceptable
form. This uncertainty led the judge to conclude the contract lacked what he
referred to, at para. 90 of the reasons, as certainty with respect to the
manner in which a finders fee was to be shared.

[38]

In my view, it is necessary to distinguish the agreement between Briggs
and Brule to share any finders fees (with respect to which there is, in my
view, an arguable case that there is sufficient certainty in the contract) from
prospective finders fee agreements with third parties (with respect to which
there is, understandably, no certainty but only intention). According to the
plaintiff, there was no uncertainty with respect to the presumptive share each
would earn of whatever could be negotiated. The judge described the evidence, at
para. 91, as follows:

I note there is evidence
that both the plaintiff and Briggs understood the phrase agreed to share any finders
fees meant an equal sharing
. But the plaintiff also testified that there
was to be inherent flexibility with respect to any compensation they received
and that the split of any fees would have to be mutually agreed upon depending
on the form it took.

[Emphasis added.]

[39]

The uncertainty that existed in this case is not such uncertainty as to
avoid the contract between the parties. On Brules evidence, there appears to
have been an agreement that unless a variance was agreed to, the split would be
equal. That is sufficient, in my view, to preclude dismissal on a no evidence
motion. Brule was in a position to argue, at the closing of his case, that holding
the parties to the agreement he described would not be imposing a contract upon
parties who would not, or could not, conclude an agreement.

[40]

In my opinion it was incorrect for the trial judge to say at para. 94:

The Finders Fee Agreement
anticipated a further meeting of the minds in order to determine what it was to
be. It was nothing more than a framework for the future negotiation of the
sharing of finders fees which were themselves contingent upon successful
mining transactions.

[41]

There was evidence upon which one might conclude that the agreement
sufficiently described the fees which were to be divided and satisfactorily
addressed how they would be divided.

[42]

The cases referred to by the trial judge in support of the conclusion
the contract was void for uncertainty,
Block Bros. Realty,
and
Miller
v. Jellybean Park International Inc.
, 2013 BCSC 1237, stand for
propositions that are not inconsistent with the validity of the Finders Fee Agreement
in this case.

[43]

In
Block Bros. Realty,
the Court described the issue of
uncertainty of contractual terms as follows:

7          Essentially what is before us is a problem of
construction. In
Calvan Consolidated Oil & Gas Co. Ltd. v. Manning
, 17
D.L.R. (2d) 1 at pp. 6-7, [1959] S.C.R. 253, Judson, J., in giving
the judgment of the Supreme Court, said:

Whether the parties intend to hold
themselves bound until the execution of a formal judgment is a question of
construction and I have no doubt in this case. The principle is well stated by
Parker J. in
Von Hatzfeldt-Wildenburg v. Alexander
, [1912] 1 Ch.
284 at pp. 288-9, in these terms:

It appears to be well settled by
the authorities that if the documents or letters relied on as constituting a
contract contemplate the execution of a further contract between the parties,
it is a question of construction whether the execution of the further contract
is a condition or term of the bargain, or whether it is a mere expression of
the desire of the parties as to the manner in which the transaction already
agreed to will in fact go through. In the former case there is no enforceable
contract either because the condition is unfulfilled or because the law does
not recognise a contract to enter into a contract. In the latter case there is
a binding contract and the reference to the more formal document may be
ignored.

8          The line of demarcation
is obviously narrow, but I have concluded that on proper construction the
inserted written term Balance by Mortgage and/or Agreement for Sale [etc.]
anticipated a further meeting of the minds of the parties in order to decide
what
was to be
the manner in which the transaction already agreed to would go
through.

[44]

In
Miller
, Arnold-Bailey J. held:

[53]       [A]s stated in
Hoban
at para. 47: the
inquiry is not whether the contracts were competently drafted, but rather
whether they disclose the parties intention as to the
substance
of the
agreement (emphasis in original). In
Marquest Industries Ltd. v. Willows
Poultry Farms Ltd.

(1968), 1
D.L.R. (3d) 513
(B.C.C.A.), the Court of Appeal explained the test
for upholding contractual rights in para. 12:

[E]very effort should be made by a Court to find a meaning,
looking at substance and not mere form, and that difficulties in interpretation
do not make a clause bad as not being capable of interpretation, so long as a
definite meaning can properly be extracted ... [I]f the real intentions of the
parties can be collected from the language within the four corners of the
instrument, the Court must give effect to such intentions by supplying anything
necessarily to be inferred and rejecting whatever is repugnant to such real
intentions so ascertained.

[45]

The written document, said to constitute the contract in issue in that
case, was said to be lacking essential elements (the purchase price of
property, a business and its assets). Arnold-Bailey J. quite accurately,
in my opinion, noted:

[62]      I do note that in
British Columbia, the courts have tended toward enforcing agreements despite
uncertainties. As long as there is a meeting of the minds as to the essential
terms of the agreement, the contract will be enforceable. The courts will
essentially imply a term in the agreement that remaining matters that have not
yet been settled will be negotiated in good faith:
Empress Towers Ltd. v.
Bank of Nova Scotia
(1990), 73 D.L.R. (4th) 400, 50 B.C.L.R. (2d) 126
(B.C.C.A.), leave to appeal to Supreme Court of Canada refused, (1991), [1990]
S.C.C.A. No. 472, 79 D.L.R. (4th) vii (S.C.C.).

[46]

In
First City Investments Ltd. v. Fraser Arms Hotel Ltd.

(1979), 13
B.C.L.R. 107
(C.A.),
104 D.L.R.
(3d) 617
, Hinkson J.A. (as he then was) for this Court said, at
p. 116:

It is only the lack of a term
that is so essential to the contract that without it the court cannot collect
the real intentions of the parties from the language within the four corners of
the instrument and so cannot give effect to such intentions by supplying
anything necessarily to be inferred that will render the contract
unenforceable.

[47]

In the case at bar, Brule argued no further agreement had to be
negotiated between the parties before they could be said to have an agreement
capable of enforcement. Although they were unable to determine what fees they
might be able to demand or obtain from third parties, they agreed to seek
finders fees and agreed as to the manner in which fees would be divided. They
further agreed to consider varying that agreement if necessary to effect
transactions.

[48]

In my view, in finding the agreement void for uncertainty on a no
evidence motion, the trial judge did not take the approach to uncertainty described
by this Court in
Griffin v. Martens
(1988), 27 B.C.L.R. (2d) 152 (C.A.) at
p. 153, and again in
Empress Towers Ltd. v. Bank of Nova Scotia
(1990),
73 D.L.R. (4th) 400 (B.C.C.A.
),
[1991] 1 W.W.R. 537, 50 B.C.L.R. (2d) 126:

It is not the function of the
courts to set interim agreements aside for uncertainty because they contain a
clause that is not precisely expressed. If such a clause has an ascertainable
meaning, then the courts should strive to find it. See
Hillas & Co. v.
Arcos Ltd
. (1932) 147 L.T. 503 (H. L.) particularly per Lord Wright at p.
514;
Meehan v. Jones (
1981-82), 149 C.L.R. 571 (Aus. H.C.); and
Wiebe
v. Bobsien
, 64 B.C.L.R. 295, [1986] 4 W.W.R. 270, 39 R.P.R. 228, 20 D.L.R.
(4th) 475 (C.A.), particularly per Mr. Justice Seaton at p. 297. As
long as an agreement is not being constructed by the court, to the surprise of
the parties, or at least one of them, the courts should try to retain and give
effect to the agreement that the parties have created for themselves.

[49]

There is authority
for the proposition that
Empress Towers
should not be read broadly so as
to compel parties to continue to negotiate with each other, particularly in the
absence of any means of determining what they are contractually bound to do.
That law is canvassed in
EdperBrascan Corp. v. 117373 Canada Ltd
(2000),
50 O.R. (3d) 425 by Lane J. who concluded his review of the case law as
follows:

[49]      In the light of these
cases, perhaps
Empress Towers
should be regarded as confined to its very
narrow set of facts, and not as authority for a general proposition that the
duty to bargain in good faith exists whenever a negotiation takes place within
an existing contract. To some extent this seems to have happened. In
Mannpar
Enterprises Ltd. v. Canada

(1999),
173 D.L.R. (4th) 243
, at p. 264, para. 47, 67 B.C.L.R. (3d) 64,
the British Columbia Court of Appeal dealt with a case where the lessors
refused to negotiate a renewal of a licence to remove aggregates from an Indian
reserve. There was no reference in the licence to any objective standard for
the renewal rate. The court noted the importance in
Empress Towers
of
the existence of the ... benchmark that could have been capable of objective
assessment, namely market rental. At para. 52, the court reverted to the
point, observing that without ... a benchmark or a standard by which to
measure such a duty, the negotiation concept is unworkable. The point was also
referred to by Helper J.A. for the Manitoba Court of Appeal in
P.P.
(Portage) Holdings Ltd. v. 346 Portage Ave. Inc.

(1999) 27
R.P.R. (3rd) 47
at p. 56, para. 35, 138 Man. R. (2d) 217.
More fundamentally
, Empress Towers
, even confined to its facts, seems
out of step with the high authority in the House of Lords, the Ontario Court of
Appeal and elsewhere that a duty to bargain in good faith is not a workable
concept from the point of view of enforcement through the courts.

[50]

In this case,
however, there was evidence that the parties stipulated how failure to agree on
a split was to be addressed: by equal division of the fee. The negotiation with
an uncertain outcome was negotiation with third parties rather than negotiation
within the contract. It is true that the Finders Fee Agreement does not
determine what fee must be sought by Briggs or Brule, but I see no reason why
the trial judge would necessarily have been unable to imply a term requiring
the parties to use their best efforts to obtain a finders fee, in their mutual
interest. Implying such an obligation is
entirely
consistent with the decisions of this Court in
Mannpar
Enterprises Ltd. v. Canada
, 1999 BCCA 239
,
Griffin,
and
Empress Towers.

[51]

In my opinion, the
Finders Fee Agreement ought not to have been held to have been void for
uncertainty on the no evidence motion. Its enforceability was, and should
remain, a question for determination on the factual matrix arising from all the
evidence at trial.

The Case for Breach of the Finders Fee Agreement

[52]

The trial judge found the Finders Fee Agreement had not been breached
because Nothing in the Finders Fee Agreement precluded either Briggs or the
plaintiff from carrying on business dealings as they wished. Briggs did so, at
para. 97. Brule introduced Rutledge to Briggs; and through Rutledge and
Briggs, European Gold and Highcroft were introduced to the Moen Group. A financial
transaction involving the Alder Gulch Mine occurred as a result of that
introduction. Briggs was involved in the negotiations and obtained some
compensation for himself. No evidence was adduced before the trial judge that
Briggs sought to secure a finders fee for Brule as part of that negotiation.

[53]

In my view, the evidence adduced prior to the no evidence motion might
have permitted a judge to conclude that Briggs could not present a proposal to
the Moen Group, emanating from an introduction by Brule, without in some manner
protecting Brules claim to a finders fee. There was at least a
prima facie
case that Briggs was precluded from carrying on business as if he had no contractual
obligation to Brule and without regard to the obligation to perform that
contract in good faith.

[54]

The trial judge concluded it had not been shown that any of the
compensation paid to Briggs could be considered to be a finders fee. It was
not necessary, in my view, to establish Briggs had received a finders fee. It might
have been enough for Brule to succeed by showing that an agreement for the
development of the mine was entered into as a result of his introduction of the
purchasers to the owners. As a result of his exclusion from the negotiations,
Brule, arguably, lost the opportunity to earn a fee.

[55]

Further, on the evidence adduced prior to the no evidence motion I
cannot see how the trial judge could conclude, as he did, at para. 94,
that finders fees  were themselves contingent upon successful mining
transactions. The Finders Fee Agreement called for the division of fees
earned on the negotiation of any type of financial transaction that occurs
with regard to the properties, specifically including equity, debt, share
transactions, and deposits made for any type of agreement including MOUs,
Letters of Intent, Agreements, Trust Deposits, deposits, option agreements of
any kind. The parties appear to have contemplated a fee associated with the
purchase of the property, or, an interest in it. It was open to the plaintiff
on the evidence to argue the parties were not considering the development of
mines to be a prerequisite to the earning of finders fees.

[56]

When this appeal
was argued, the parties did not have the benefit of the decision of the Supreme
Court of Canada in

Bhasin v. Hrynew,
2014 SCC 71,
where the Court took two incremental
steps in contract law, with a view toward
making the common law less unsettled
and piecemeal, more coherent and more just, described briefly at para. 33:

The first step is
to acknowledge that good faith contractual performance is a general organizing
principle of the common law of contract which underpins and informs the various
rules in which the common law, in various situations and types of
relationships, recognizes obligations of good faith contractual performance.
The second is to recognize, as a further manifestation of this organizing
principle of good faith, that there is a common law duty which applies to all
contracts to act honestly in the performance of contractual obligations.

[57]

It will remain for the trial judge to determine whether the Finders Fee
Agreement may be read, in accordance with that organizing principle, in such a
manner as to oblige Briggs to submit finders fee agreements which include
Brule to property owners, when negotiating any type of financial transaction in
relation to the mining properties arising from an introduction made by Brule. In
my opinion, that question could not be said to have been conclusively answered
against Brule at the conclusion of the plaintiffs case.

The Case for Breach of the Confidentiality
Agreement

[58]

The trial judge dismissed Brules claims against the defendants, other
than Briggs, founded upon a breach of the Confidentiality Agreement, breach of
the duty of trust and confidence, unjust enrichment, fraudulent
misrepresentation and inducing a breach of the Finders Fee Agreement.

[59]

He dealt first with the alleged breach of a duty of confidence.
Referring to the judgment in
Lac Minerals Ltd. v. International Corona
Resources Ltd.
, [1989] 2 S.C.R. 574, he held Brule had the burden of
establishing:

a)

that confidential information was conveyed;

b)

that it had been communicated in confidence; and

c)

that it was
misused by the party to whom it was communicated to the detriment of the
provider.

[60]

The trial judge held there was evidence that confidential communication
had been provided to Rutledge and his associates. He held, further, there was
evidence Rutledge understood he and his associates were bound by a confidence.
Last, there was evidence the confidential information had been used by Rutledge
and his associates to negotiate the Asset Purchase Agreement.

[61]

He then held, at para. 114: The issue to be decided is whether the
plaintiff has lead any evidence that DGR [Rutledge], the DGR group or any of
them misused the confidential information to the detriment of the plaintiff.

[62]

At para. 115, he continued:

There is no evidence that the
confidential information was misused by any of the DGR group. Rather, the
evidence is that the confidential information provided by the plaintiff was
used for precisely the purpose for which the plaintiff intended, namely,
finding investors to acquire the Alder Gulch Mine.

[63]

The trial judge held Brule had suffered no loss as a result of the use
of the confidential information. On the contrary, as a result of the use of the
information by Rutledge, the trial judge found that Brule gained the
opportunity to negotiate a finders fee or some other form of compensation, at
para. 117.

[64]

In addressing the allegation of a breach of the Confidentiality Agreement,
the trial judge held, at para. 130:

While there is evidence that
the DGR used the confidential information other than for evaluating a possible
transaction or agreement
with the plaintiff
, there is no plea that such
conduct was a breach of the confidentiality agreement. Even if there was such a
plea, there is no term in the Confidentiality Agreement that precluded DGR from
doing so. The words relied upon by the plaintiff are not contained in the body
of the agreement, but rather in its preamble. Recitals are subordinate to the
operative parts of an agreement and, where the operative part is clear, it
prevails over any suggestion of contrary intention indicated in the recitals.

[Emphasis in original.]

[65]

He held at para. 131:

There is no evidence that the intention of the parties was to
limit the use of the confidential information to the evaluation of possible
transaction or agreement
with the plaintiff
. Rather, it is clear that
the confidential information was to be used by DGR for the purpose of a
possible transaction or agreement with investors in respect of the Alder Gulch
Mine.

[Emphasis in original.]

[66]

He concluded, at para. 135:

There is no evidence or any plea
that Highcroft entered into the Asset Purchase Agreement as agent for DGR. To
the extent any interest was acquired, it was acquired by Highcroft, not by DGR.
There can be no finding of liability on the part of Highcroft, Ms. Rutledge,
Gardner, or Golden Ram under the Confidentiality Agreement unless the plaintiff
shows that DGR entered into the Confidentiality Agreement as their agent.

[67]

The claim that the defendants, other than Briggs, intentionally induced
Briggs to breach the Finders Fee Agreement was disposed of entirely on the
basis that the Finders Fee Agreement was not breached.

[68]

The claims against the defendants, other than Briggs, were dismissed, in
part, as a result of perceived deficiencies in the pleadings. The trial judge
found there was no plea that the use by Rutledge of confidential information for
a purpose other than for evaluating a possible transaction or agreement
with
the plaintiff
was a breach of the confidentiality agreement. In my view,
the pleadings may be considered to include a plea that information was provided
to Rutledge for the purpose of considering whether to enter into an agreement
to purchase the property with Brule. The First Further Amended Notice of Civil
Claim, includes the following allegations:

a)

that the confidential information was provided to Mr. Rutledge on
the understanding the plaintiff would acquire an equity stake in the Alder
Gulch Mine (para. 18);

b)

that the defendants owed a duty of trust and confidence to Brule and a
duty not to use the confidential information without the prior consent of Brule
for any purpose other than that for which it was supplied to them (para. 30);

c)

that in breach of the agreement the defendants used the information
provided to them to acquire an interest in the Alder Gulch Mine and/or
compensation to the exclusion of the plaintiff (at para. 38); and

d)

that the
defendants misused confidential information in a manner so as to exclude the
plaintiff from realizing anything from the purchase of an asset (at para. 40).

[69]

Despite the fact the recitals describe the sole purpose for which
Rutledge seeks to obtain the information as evaluating the possible
transaction or agreement with Christian Brule, the trial judge found there was
no evidence that the intention of the parties was to limit the use of the
confidential information to the evaluation of a possible transaction or
agreement
with the plaintiff
 (emphasis in original). In doing so, he
discounts the recitals entirely. The trial judges conclusion that the operative
part of the Confidentiality Agreement did not limit the use of the confidential
information to the evaluation of possible transaction or agreement with Brule
amounts to a determination that the agreement does not limit the use which can
be made of the information at all.

[70]

At the conclusion of the plaintiffs case, in my view, it was open to
the judge to place some reliance upon the recitals.
The effect of recitals generally was
set out in the judgment of Lord Esher, M.R., in
Ex p.
Dawes; Re Moon
(1886), 17 Q.B.D. 275 at p. 286, as follows:

If the
recitals are clear and the operative part is ambiguous,
the
recitals govern the
construction. If the
recitals are
ambiguous, and the operative part is clear, the operative part must prevail. If
both the
recitals and the
operative part are clear, but they are inconsistent with each other, the
operative part is to be preferred.

[71]

The decision in
Ex p. Dawes
was cited with approval by Anderson J.
in
Re British Columbia Hydro & Power Authority v. Gregory
Manufacturing Ltd
., [1978] B.C.J. No. 1304, 93 D.L.R. (3d) 503. That decision
was upheld on appeal,
[1979]
B.C.J. No. 678
, where McFarlane J.A. held, at para. 12:
It appears to be common ground between the parties (and I think it is
correct) to say that in resolving the ambiguity the court should (indeed, must)
examine th
e R
ecitals.

[72]

In the case at bar, it is arguable that the recitals are consistent with
the operative part of the Confidentiality Agreement.

[73]

Further, it is at least arguable that the operative part of the
Confidentiality Agreement is ambiguous and the recitals are clear. The
operative part of the agreement provides that the information disclosed to
Rutledge will continue to be considered proprietary and highly confidential
trade secrets of Brule. That cannot be so if the agreement does not restrict
the use that Rutledge can make of the information. The Confidentiality
Agreement further provides that Rutledge may disclose the information to his
employees, consultants or agents, 
whose duties require them to know that information

(emphasis added). Without reference to the description of the purpose for which
the information is provided to Rutledge contained in the recitals, it may be
difficult to determine when the duties of Rutledges employees or agents might
require them to know about the Alder Gulch Mine.

[74]

The claims against the defendants, other than Rutledge, arising out of
the breach of the confidentiality agreement, were dismissed on the basis there
was no evidence they acted as agents for Rutledge in acquiring the Alder Gulch
Mine or that he acted as their agent in executing the Confidentiality
Agreement. There was evidence, however, that their knowledge of the opportunity
was acquired from Rutledge. The Confidentiality Agreement provided that
information could not be disseminated by Rutledge except to his employees,
consultants or agents. Rutledges assurances to Brule that the other
defendants were bound by the Confidentiality Agreement is some evidence upon
which it might be found one or all of them were Rutledges agents or that he
executed the agreement for them.

[75]

For those reasons, in my view, the claims against the defendants
other than Briggs founded upon an alleged breach of the Confidentiality Agreement
ought not to have been dismissed on a no evidence motion. In relation to each
of the defendants, some facts had been established by the plaintiff from which
liability might be inferred. That being the case, it is not necessary to engage
in the careful analysis of the claims described in
Oh
v. Usher,

2009 BCSC 1888, and
Craigdarloch
Holdings Ltd. v. Syscon Justice Systems Canada Ltd
.,
2010 BCSC 46,
with a view
toward determining
whether dismissal of the claim against one of the defendants
alone, on a no evidence motion, might work an injustice upon the plaintiff by
adversely affecting his ability to pursue the remaining defendants.

The Non-Contractual Claims

[76]

As noted above, the claims against the remaining defendants for inducing
a breach of contract were dismissed because there was found to be no evidence
of a contractual obligation or a breach. If that underlying premise is set
aside, the dismissal of the wrongful inducement claim falls with it.

[77]

The defendants did not urge upon us any outcome other than dismissal of
the claims made against them in their entirety. They did not seek to address
the jurisprudence to the effect that the rule that is now Rule 12‑5(4)
only contemplates a dismissal of the action in its entirety (in particular
Oh,
and
Davies v. Pedersen
, 2003 BCSC 949) or seek an order dismissing
the distinct claims for breach of a partnership agreement, unjust enrichment,
breach of a duty of trust or fraudulent misrepresentation. Nor did the trial
judge consider whether certain claims only might be dismissed on a no evidence
motion. In the circumstances, I am of the view that we ought not to address the
question whether those specific claims might have withstood such a motion.

Disposition

[78]

Given my conclusion that a properly instructed jury could have found in
the Brules favour, in relation to at least one claim advanced against each of
the defendants, adopting the approach commended
by Huddart J.A.
in
Huberman
, at para. 46,
I would
allow
the appeal, set aside the order of the trial judge, and remit the matter to the
trial court for a new trial.

The
Honourable Mr. Justice Willcock

I
agree:

The Honourable Mr. Justice Frankel

I
agree:

The
Honourable Madam Justice Garson


